~-·,"   ..... - ,. ·.I<.

          AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                                UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                                     United States of America                           JUDGMENT IN A CRIMINAL CASE                                   i
                                                                                        (For Offenses Committed On or After November 1, 1987)
                                                v.                                                                                                    11




                                     Leonardo Lopez-Antunez                             Case Number: 3:19-mj-22092                                    I':;
                                                                                                                                                      I

                                                                                        Leila WM
                                                                                        Defendant's Att rney
                                                                                                                                                      II
          REGISTRATION NO. 85327298                                                                                                                   I
          THE DEFENDANT:
                                                                                                                                                      I
           1ZJ pleaded guilty to count(s) _l_o_f...:.C_o_m_p=...l_a_in_t_ _ _~-----+--GttRK-bS-BtSTfffi'lti'JettRT--+--
           D was found guilty to count(s)                                                   SOUTHrnN DISTRi'rjT OF c'ti!fORNIA

                           after a plea of not guilty.
                           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                      Nature of Offense                                                          Count Number(s)
          8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                1
             D The defendant has been found not guilty on count(s)
                                                                                   -------------------
             0 Count(s)                                                               dismissed on the motion of the United States.
                                    -----------------~




                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                     · i        TIME SERVED                          D _ _ _ _ _ _ _ _ _ _ days

               ~  Assessment: $10 WAIVED 181 Fine: WAIVED
              lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
              D Court recommends defendant be deported/removed with relative,                            charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Friday, May 24, 2019
                                                                                      Date of Imposition of Sentence

                                    <(er-"
            Received             =~-··~~""-_____                                       :Micliae(J. Seng
                                 DUSM
                                                                                       HONORABLE MICHAEL J. SENG
                                                                                       UNITED STATES MAGISTRATE JUDGE



             Clerk's Office Copy                                                                                                    3: I 9-mj-22092
